Citation Nr: 0827404	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  94-06 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 decision by the RO.

The issues presently on appeal were previously before the 
Board in December 2000 and August 2004.  On both occasions, 
they were remanded for additional development.


FINDINGS OF FACT

1.  It is at least as likely as not that the veteran has a 
sensorineural hearing disability of the left ear that can be 
attributed to service.

2.  The veteran has a mixed, primarily conductive, hearing 
disability of the right ear that cannot be attributed to 
service; a sensorineural hearing disability of the right ear 
is not shown to have been manifested to a compensable degree 
during the one-year period following the veteran's separation 
from active duty.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, a 
left ear hearing disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2007); Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159).

2.  The veteran's right ear hearing disability is not the 
result of disease or injury incurred in or aggravated by 
active military service; a sensorineural hearing disability 
of right ear may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007); Notice and Assistance Requirements and 
Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to 
be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for hearing 
loss in both ears.  He appears to be contending that his 
difficulties can be attributed to ear infections, head 
injury, noise exposure, allergic rhinitis, and/or 
unpressurized high-altitude flying during service.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Id.

In the present case, the Board has determined that the 
veteran's claim for service connection for left ear hearing 
loss should be granted.  As a result, there is no need to 
engage in any analysis with respect to whether the 
requirements of the VCAA have been satisfied as to the 
question of service connection for that disability.  That 
matter is moot.  The AOJ will be responsible for addressing 
any notice defect(s) with respect to the rating and/or 
effective date elements when effectuating the award of 
service connection.

As to the veteran's entitlement to service connection for 
right ear hearing loss, the Board finds that VA has satisfied 
its duty to notify with respect to that matter.  By way of a 
VCAA notice letter sent to the veteran in October 2003, the 
AOJ informed the veteran of the information and evidence 
required to substantiate his claim and of his and VA's 
respective duties for obtaining the information and evidence.

The Board acknowledges that the aforementioned letter did not 
contain any notice with respect to how a rating and/or 
effective date would be assigned if service connection was 
established.  Although notice of those matters was later 
mailed to the veteran in April 2008 (as part of a 
supplemental statement of the case), that notice was 
untimely, inasmuch as it was sent to the veteran after the 
initial adjudication of his claim, without subsequent re-
adjudication.  See, e.g., Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board notes, however, that no questions with respect to 
rating and/or effective date are currently before the Board 
on appeal.  Indeed, as set forth below, the Board has 
determined that the claim for service connection for right 
ear hearing loss must be denied.  Consequently, no rating or 
effective date will be assigned for that disability as a 
matter of law.  Under the circumstances, the Board finds that 
there is no risk that the veteran will be prejudiced by the 
lack of timely notice with respect to rating and/or effective 
date, as those matters pertain to that particular issue.  No 
further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have records of post-service VA 
medical treatment.  He has been examined, and he has not 
identified and/or provided complete releases for any 
additional evidence that exists and can be procured.  No 
further development action is required.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Generally, in order to prove service connection, 
there must be (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus, or 
link, between the current disability and the in-service 
disease or injury.  See, e.g., Pond v. West, 12 Vet. App. 
341, 346 (1999).

If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  VA regulations provide that impaired 
hearing will be considered a "disability" when the auditory 
threshold is 40 decibels or greater at 500, 1000, 2000, 3000, 
or 4000 hertz, where it is 26 decibels or greater in at least 
three of these frequencies, or where speech recognition 
scores under the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

A.  Current Disability

As an initial matter, the Board finds that the evidence 
supports a finding that the veteran has a legally cognizable 
hearing disability of each ear.  Although not all of the 
available post-service audiometric reports support such a 
finding, the evidence obtained during the pendency of the 
veteran's claim includes one VA examination report, dated in 
December 2003, which shows that the veteran was found to have 
auditory thresholds of 30 decibels at 500, 1000, 2000, 3000, 
and 4000 hertz in the left ear, and another such report, 
dated in January 2005, which shows that he had an auditory 
threshold of 40 decibels at 4000 Hertz in the right ear.  The 
Board has no reason to question those particular test 
results:  The December 2003 examiner specifically indicated 
that the veteran "seemed to respond reliably for the left 
ear" and the examiner in January 2005 gave no indication 
that there were any irregularities in testing.  It is the 
Board's conclusion, therefore, that the requirement of a 
"current disability" has been satisfied.  See, e.g., 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding 
that the requirement that there be a "current disability" 
is satisfied when a claimant is shown to have a disability 
either "at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . .") 
(emphasis added).

B.  Service Connection for Left Ear Hearing Loss

Turning to the matter of the veteran's entitlement to service 
connection, the Board finds that the evidence supports the 
veteran's claim with respect to the disability of his left 
ear.  The December 2003 VA examination report, referenced 
above, indicates that the left ear hearing loss then 
identified was in the nature of a sensorineural loss.  A 
subsequent medical opinion, dated in January 2006-while not 
directly addressing the etiology of the veteran's left ear 
difficulties-noted that "[h]earing loss due to noise 
exposure would be sensorineural in nature."  The veteran's 
service personnel records tend to support his allegations of 
in-service exposure to noise, inasmuch as they show that his 
military occupational specialties included, among other 
things, aircraft mechanics, and the January 2006 VA opinion 
appears to concede that the results of one in-service 
audiometric examination, dated in June 1980-although not 
sufficient to warrant a finding of "disability" under 
38 C.F.R. § 3.385-were nevertheless abnormal and indicative 
of a mild left ear hearing loss.  Under the circumstances, 
the Board is persuaded that it is at least as likely as not 
that the sensorineural hearing disability of the left ear 
identified in December 2003 can be attributed to the 
veteran's period of service.  Certainly, the Board cannot 
conclude that the preponderance of the evidence is against 
the claim.  Service connection for left ear hearing loss is 
therefore granted on the basis of reasonable doubt.  
38 C.F.R. § 3.102 (2007).

C.  Service Connection for Right Ear Hearing Loss

As for the veteran's claim for service connection for right 
ear hearing loss, the evidence shows that the veteran's right 
ear auditory acuity was found to be within normal limits (as 
defined by 38 C.F.R. § 3.385) on multiple in-service 
audiometric examinations conducted in December 1971, June 
1973, March 1975, November 1975, June 1980, February 1981, 
April 1982, January 1988, and November 1988.  In July 1975, 
he was treated for a laceration of the skull approximately 
two inches long.  No sutures were required and there was no 
mention of any difficulties with hearing.

In March 1978, the veteran complained of right ear pain.  On 
examination, his canal was found to be occluded with cerumen.  
The canal was irrigated and his tympanic membrane was found 
to be clear and intact.  There was some redness near the 
opening to the canal.  The clinical impression was that he 
had otitis externa.  In August 1981, he complained of a sore 
throat and ear ache that was thought to be viral or possibly 
due to streptococcus.

In June 1984, the veteran complained of an irritation of the 
right ear of four days duration, together with draining 
sinuses.  On examination, his right Eustachian tube was felt 
to be enlarged.  His tympanic membranes were nonreflective 
and he had phlegm drainage to the back of the throat.  The 
clinical assessment was that he had an upper respiratory 
tract infection.

In July 1985, the veteran complained that his right ear had 
been sore and painful for two weeks.  On examination, he had 
mild congestion in the left ear and marked congestion in the 
right.  The clinical assessment was that he had otitis media.

In April 1989, the veteran complained of right ear pain of 
two weeks duration.  The clinical assessment was that he had 
otitis externa.

In June 1989, the veteran complained of bilateral ear pain of 
two days duration, worse on the right.  On examination, there 
was visible pus in the canals.  The clinical assessment was 
that he had bilateral otitis externa (BOE).

When the veteran was examined for service separation in 
December 1991, he reported a history of hearing loss.  
Audiometric testing was within normal limits for the right 
ear (as defined by 38 C.F.R. § 3.385).  He was given an 
assessment of mild bilateral hearing loss; apparently on the 
basis of his subjective complaint.  It was noted that the 
loss was not considered disabling (NCD).  He denied any 
history of sinusitis or hay fever, and no clinical 
abnormalities of his head, nose, sinuses, mouth, throat, 
ears, or ear drums were identified.

The veteran was examined for VA purposes in November 1992.  
He complained of decreased hearing, especially on the right.  
On examination, his external canals were clear.  His tympanic 
membranes were normal, his epitympanic was clear, and he had 
a normal mastoid and no active ear disease.  A tuning fork 
test revealed that air conduction was greater than bone 
conduction in each ear.  The puretone thresholds, which were 
described as the examiner as the "most reliable for 
rating," showed that the veteran's right ear auditory acuity 
was within normal limits (as defined by 38 C.F.R. § 3.385).

During a Persian Gulf Registry examination in July 1994, the 
veteran's ears were noted to be normal.  In January 1995, he 
appeared for a hearing at the RO.  He testified that he had 
been exposed to acoustic trauma during service and said that 
he had had problems with his ears throughout his military 
career.

On VA neurological examination in July 1996, the veteran 
complained of decreased hearing, more severe on the right.  
He also complained that he had sinus headaches during the 
pollen season.

On VA examination in December 2003, the veteran complained of 
hearing loss, especially in the right ear.  He also reported 
a history of ear infections in the military, which he 
attributed to flying in unpressurized planes.  He said that 
he had been hit in the head with a power cable during 
service, that he was almost knocked out, and he began having 
trouble with his right ear at that time.  He said that he 
wore hearing protection "most of the time" during service, 
but indicated that it was not always readily available.  On 
examination, his external auditory canals were clear and 
tympanometric results were suggestive of normal type A 
tympanograms bilaterally.  Ipsilateral acoustic reflexes and 
reflex decay could not be evaluated.  The examiner felt that 
the veteran did not make a good faith effort with respect to 
audiometric and speech discrimination testing of the right 
ear, and that the results were unreliable and should not be 
used for rating purposes.  No opinion was offered with 
respect to etiology.

In January 2005, a VA examiner (an audiologist) noted that 
audiometric thresholds then obtained indicated that the 
veteran had a mild conductive loss in the right ear, and that 
otoscopy, tympanometry, acoustic reflexes, and reflex decay 
were within normal limits.  The examiner stated,

I can't not attribute this patient's [right ear] 
hearing loss due to noise exposure, however he did 
state having trauma to the ears with regards to 
pressure flying.  This patient complains of ear 
pain on the right.  Other pertinent history: 
chronic middle ear infections and multiple head 
injuries while in the service.  This person should 
consult with an ENT physician about etiology and 
treatment.

(Emphasis added.)  The veteran's claims file was not 
available for review.

In January 2006, another VA examiner (also an audiologist) 
reviewed the veteran's claims file for purposes of rendering 
an opinion as to etiology.  The examiner indicated that test 
(immitance) results from January 2005 indicated that the 
veteran's middle ear function was normal, bilaterally.  As to 
the cause of the veteran's right ear hearing loss, the 
examiner noted that all of the in-service audiograms showed 
normal hearing in the right ear.  The examiner stated,

Because the [right ear] loss is primarily 
conductive, it is less likely than not that it is 
a result of acoustic trauma during military 
service.  Hearing loss due to noise exposure 
would be sensorineural in nature.  In addition, 
the veteran's hearing was within normal limits 
bilaterally at retirement.

The examiner felt that other causes for the veteran's right 
ear conductive loss should be ruled out, including the 
possibility of a collapsing auditory canal, and recommended a 
medical referral.

The veteran was examined by a VA physician in March 2008.  
The veteran reported that he had noticed problems with 
hearing loss, predominantly on the right side, while flying 
in airplanes with unpressurized cabins during service.  The 
examiner noted that the veteran had not had ear surgery and 
that there was no documented history of tympanic membrane 
perforation or barotrauma from flying in unpressurized 
cabins.  It was noted that he had some episodes of otitis 
externa in service, that he had been exposed to loud noise 
while in the military, and that he had not always been 
provided ear protection.  It was also noted that he had a 
history of allergic rhinitis.  On examination, the veteran 
was found to have a mixed, primarily conductive, hearing loss 
of the right ear.  The tympanic membranes were clear and 
mobile, and there was no sign of infection, cholesteatoma, 
fluid build-up, or tympanic membrane perforation.  There was 
a septal spur in the left nasal cavity, with no purulence or 
polyps, and examination of the oral cavity and oral pharynx 
showed some mild post-nasal drip and cobblestoning due to 
allergic disease.  Following examination of the veteran, and 
review of the claims file, the examiner opined that "[t]he 
most likely etiology at this point given the patient's 
allergic rhinitis is some element of eustachian tube 
dysfunction on that right ear that could explain the air-bone 
gap . . . ."

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for right ear hearing loss.  The 
veteran has offered sworn testimony to the effect that he 
flew in unpressurized airplanes during service and, as noted 
previously, the evidence tends to support his allegations of 
in-service exposure to noise.  See discussion, Part II.B, 
supra.  The evidence also shows that he had ear infections 
during service and that he suffered an in-service laceration 
of the skull.  With respect to etiology, however, the Board 
notes that the evidence fails to establish that the veteran 
has the specialized training necessary to offer competent 
opinions as to the cause of his right ear hearing 
difficulties.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (a lay person is not competent to offer 
evidence that requires medical knowledge).  As a result, his 
opinions in that regard cannot be accorded any probative 
weight.

As to medical evidence of etiology, the Board notes that the 
examiner in January 2005 stated, "I can't not attribute this 
patient's [right ear] hearing loss due to noise exposure . . 
. ."  It appears from the context of the examiner's "can't 
not" statement-followed by the word "however" and a 
description of other possible etiologies-that what the 
examiner intended to say, despite the double negative, was 
that he or she could not attribute the veteran's right ear 
hearing loss to noise exposure.  However, that is not 
entirely clear.  What is clear is that the examiner did not 
review the veteran's claims file prior to offering an opinion 
on the matter.  That fact, together with the examiner's poor 
choice of words, deprives the opinion of its probative value 
and renders it of little use in resolving the present appeal.

The two other medical opinions of record that speak to the 
question of etiology-namely, the January 2006 opinion from a 
VA audiologist and the March 2008 opinion from a VA 
physician-are both highly probative.  It is clear from those 
examiners' reports that both examiners reviewed the veteran's 
claims file prior to offering their opinions as to etiology.  
They also supported their opinions with a rationale.  
Notably, neither opinion cites in-service ear infections, 
head injury, noise exposure, unpressurized high-altitude 
flying, and/or any other in-service disease, injury, or event 
as causes of the veteran's right ear hearing loss.  Indeed, 
the January 2006 examiner specifically concluded that is was 
unlikely that the hearing loss in that ear was the result of 
acoustic trauma, and the March 2008 examiner found that the 
most likely etiology of the loss was Eustachian tube 
dysfunction related to allergic rhinitis; a condition that 
was never diagnosed in service.  Accordingly, and because the 
record is devoid of any evidence to show that a sensorineural 
hearing disability of the right ear was manifested to a 
compensable degree during the one-year period following the 
veteran's separation from active duty, it is the Board's 
conclusion that the greater weight of the evidence is against 
the claim for service connection.  The claim for right ear 
hearing loss must be denied.




ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


